Fourth Court of Appeals
                               San Antonio, Texas
                                      August 3, 2022

                                   No. 04-22-00360-CR

                               Monique Denniss VALLES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 21-04-00083-W
                         Honorable Lynn Ellison, Judge Presiding

                                         ORDER

     In accordance with this opinion of this date, the appeal is DISMISSED FOR LACK OF
JURISDICTION.

       Appellant’s motion for extension of time to file her notice of appeal is DENIED.
Appellant’s motion to abate is DENIED.

      It is so ORDERED on August 3, 2022.



                                             _____________________________
                                             Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court